Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                        Notice of Withdrawal of Rejection Under 35 USC 103
In response to the decision following the Pre-Appeal Conference of October 2021, all 103 rejections have been withdrawn.  The application is now allowable.  However, prosecution on the merits remains closed.    

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-15, 21-24, 26, and 27 are allowable because the combined prior art while setting forth in combination a substrate support assembly comprising a puck for supporting a wafer or substrate, the puck characterized by a first surface and a second surface opposite the first surface, wherein the top puck defines a thermal break between an interior zone and an exterior zone of the top puck, and wherein the thermal break comprises a first puck trench defined about an interior radius of the top puck extending into the puck from the first surface of the top puck; a backing plate coupled to the second surface, the backing plate capable of having feedthrus in communication with the puck; a cooling module or plate; a heater between cooling plate and backing plate; and a back plate coupled with backing plate via circular tube portion to the backing plate together with circular tube portion at least partially defining interior volume or space wherein at least the heater and cooling plate are housed within the volume, the prior art 
Claims 22-24 are allowable because the combined prior art while setting forth in combination a substrate support assembly comprising a top puck for supporting a wafer or substrate, the puck characterized by a first surface for seating the wafer or substrate and a second surface opposite the first surface, wherein a thermal break comprising a channel is defined extending from the second surface of the top puck without extending through the first surface of the top puck; a backing plate coupled to the top puck, the backing plate capable of having feedthrus in communication with the top puck; a back plate coupled with backing plate about an exterior of the backing plate with a volume defined vertically between the back plate that the backing plate wherein the volume is defined radially by the back plate; a cooling module or plate coupled with the backing plate, and heater between the cooling plate and the backing plate wherein the heater and cooling plate are housed within the volume; the prior art does NOT teach or suggest the backing plate comprising recessing vertically aligned with the channel defined in the top puck.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/8/21